Citation Nr: 1737040	
Decision Date: 09/05/17    Archive Date: 09/19/17

DOCKET NO.  15-27 583A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Eligibility for receipt of Dependents' Educational Assistance (DEA) benefits under 38 U.S.C. Chapter 35 as a child of the Veteran.


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The appellant is the son of the Veteran who served on active duty from October 1951 to August 1954.   

This matter comes before the Board of Veterans' Appeals (Board) from a February 2015 decisional letter that denied the appellant entitlement to DEA benefits.    


FINDINGS OF FACT

1.  The Veteran was found to be totally and permanently disabled due to service connected disability effective July 6, 2012.

2.  On July 6, 2012, the appellant was 31 years old.  


CONCLUSION OF LAW

The criteria for eligibility for Dependents' Educational Assistance (DEA) benefits under 38 U.S.C. Chapter 35 as a child of the Veteran are not met.  38 U.S.C.A. §§ 3501, 3512 (West 2014); 38 C.F.R. §§ 3.807, 21.3040, 21.3041(2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Where the law, rather than the facts, is dispositive, the benefit of the doubt provisions as set forth in 38 U.S.C.A. § 5107(b) (West 2014) are not for application. Any error by VA in compliance with the duties to notify and assist under the Veterans Claims Assistance Act (VCAA) can have no effect on the outcome of the case.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2002) (VA assistance not required where there is no reasonable possibility of substantiating the claim); 38 C.F.R. §§ 21.1031, 21.1032. Thus, VCAA notice and assistance was not required in this case.  The Board notes that the appellant was provided with notice of the basis for the agency of original jurisdiction's decision and of regulatory provisions pertinent to eligibility to DEA benefits and was given a sufficient opportunity to respond.  Under these circumstances, he is not prejudiced by the Board proceeding to issue its decision.

II.  Analysis

Basic eligibility for certification of Dependents' Educational Assistance exists if the veteran: 1) was discharged from service under conditions other than dishonorable, or died in service and 2) has a permanent total service-connected disability; or had a permanent total service connected disability at the date of death; or died as a result of a service-connected disability.  38 C.F.R. § 3.807(a).

Basic eligibility means that a dependent of the Veteran, including a child, could receive an award of DEA benefits if he or she meets specific requirements, including an age requirement.  Pertinent to this case, the controlling regulations indicate that no person who has reached his or her 26th birthday on or before the effective date of a finding of permanent total service-connected disability is eligible for receipt of DEA benefits.  38 C.F.R. § 21.3040(c).  Also, no person is eligible for DEA benefits beyond his or her 31st birthday except as provided under 38 C.F.R. § 21.3041(g)(2).  In turn, 38 C.F.R. § 21.3041(g)(2) allows only for a short extension of eligibility (i.e. a semester or less in length) for students who have reached their 31st birthday before the end of a semester or the end of a course at an institution, which does not operate under a quarter or semester system.  

In a January 2014 rating decision, the Veteran was awarded entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) effective July 6, 2012.  This total disability status was determined to be permanent in nature.  Thus, the Veteran was found to have permanent total service-connected disability as of July 6, 2012, and basic eligibility for DEA benefits was also awarded effective July 6, 2012.  
The appellant is the son of the Veteran and was born in March 1981.  Thus, on the effective date of the finding of permanent and total service-connected disability, July 6, 2012, he was already 31 years old.  Consequently, his age precluded him from receiving DEA benefits.  38 C.F.R. § 21.3040(c).

The appellant has asserted that he believes he is entitled to DEA benefits because the Veteran's permanent and total disability status was "backdated" to 2004, at which time he was only 22 years old.  The Board notes that an earlier February 2013 rating decision did grant service connection for the Veteran's duodenal ulcer.  However, a permanent and total disability rating was not assigned by this decision; rather, the decision awarded service connection for duodenal ulcer and assigned a 60 percent (i.e. less than total) rating effective February 2003.  Thus, while the 60 percent rating for the Veteran's duodenal ulcer was assigned retroactively to 2003, the effective date for the permanent and total disability rating and accompanying award of basic eligibility for DEA benefits was only backdated to July 6, 2012.  As noted above, the appellant was already past the age of 26 on that date; therefore, he is ineligible for receipt of DEA benefits as a matter of law.  38 C.F.R. § 21.3040(c).

The Board understands the appellant's desire to access VA benefits to assist him with his educational costs.  However, it is bound to follow the controlling regulations.  Because these regulations do not allow for an award of DEA benefits to a child of the Veteran who was already past the age of 26 on the effective date of a finding of permanent total service-connected disability, the Board is not permitted to grant eligibility to DEA benefits in this case.  Id.  






ORDER

Eligibility for receipt of Dependents' Educational Assistance (DEA) benefits under 38 U.S.C. Chapter 35 as a child of the Veteran is denied.




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


